No notice of appeal was given by plaintiff in error as provided by section 6949 of Snyder's Comp. Laws Okla., the record showing only that plaintiff in error, on being sentenced, prayed an appeal which was allowed. The state has filed a motion to dismiss the appeal for failure to serve the notices required by law. Upon the authority of Ensley v. State, infra, 109 P. 250, the motion is well taken and will be sustained.
It is therefore ordered that the purported appeal herein be, and the same is hereby dismissed; and that a mandate issue directing the County court of Wagoner county to enforce its judgment and sentence herein.